Citation Nr: 1642738	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for colon cancer. 

5.  Entitlement to service connection for liver cancer.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to December 1975 as well as reserve service. 

These claims come to the Board of Veteran's Appeals (Board) from rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of reopening claims for service connection for a back disability, a bilateral foot disability and a left leg disorder were before the Board in June 2014, as well as claims for service connection for liver and colon cancers, to include as secondary to herbicide exposure.  The Board denied reopening of the service connection claims and remanded the claims for service connection for colon and liver cancers.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's decision on reopening the service connection claims for a back disability and a bilateral foot disability, and dismissed the claim for reopening a claim for service connection for a left leg disorder as moot.  The two claims that were vacated have been remanded back to the Board for actions consistent with the Court's memorandum decision.  

The issues of service connection for a back disability, bilateral foot disability, colon cancer and liver cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed September 1982 rating decision denied service connection for a bilateral foot disability.  

2.  Since the September 1982 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral foot disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating a claim has been received.  


CONCLUSION OF LAW

1.  An-appealed September 1982 rating decision denying service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 3.160, 20.1103 (2015).  

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral foot disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim for service connection for a bilateral foot disability that was previously denied by the RO.  New and material evidence has been received and reopening is warranted. 

In April 1982, the Veteran filed a claim for entitlement to service connection for a bilateral foot disability.  The claim was denied in a September 1982 rating decision.  The RO denied the claim for lack of evidence showing a current disability.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights a September 1982 letter.  He did not submit a substantive appeal or new and material evidence within one year of the RO's decision.  The September 1982 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened  and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In June 1999 and May 2001 the Veteran sought to reopen his claim for service connection for a bilateral foot disability, which was denied by the RO.  As evidence to support his claim the Veteran submitted medical statements from Dr. K diagnosing the Veteran with flat feet.  In December 2001, the Veteran's common law wife submitted a statement noting that when the Veteran returned from active duty training in 1975 she saw arches in his army boots.  The Veteran also submitted buddy statements from friends and relatives regarding his bilateral foot disability.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).
When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156 (a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the diagnosis from Dr. K, the statements from the Veteran, and buddy statements from his wife are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a bilateral foot disability.  

Reopening the Veteran's claims of service connection for a bilateral foot disability is warranted.  38 C.F.R. § 3.156.  The claim will be remanded for a medical examination and opinion.  


ORDER

The claim of service connection for a bilateral foot disability is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran filed a claim to reopen his claim for service connection for a back disability.  The RO denied the Veteran's claim in August 1997.  The Veteran submitted a notice of disagreement to that claim in August 1998, but the RO treated that statement as a request to reopen the claim and not as a notice of disagreement.  As such, since the RO has not issued a statement of the case on the August 1997 rating decision, that decision is not final and must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Additionally, the Court determined that the Veteran's claim for service connection for a left leg disability, to include neuropathy, was not a new claim but part of a related question to the Veteran's back disability claim.  As such, the Court vacated the Board's determination of re-opening the left leg disability and requested that RO discuss the related rating decision of left lower extremity radiculopathy associated with the Veteran's back disability. 

The Board has reopened the Veteran's claim for a bilateral foot disability.  There is evidence in the file that the Veteran has been diagnosed with flat feet.  However, the Veteran has not been provided with a VA medical examination to determine whether or not his current diagnosis of bilateral flat feet is related to his active military service.  As such, the Board is remanding this claim for a medical examination to determine the nature and etiology of the Veteran's foot disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the Veteran's claims of colon and liver cancer that are directly related to his service, the Board finds that additional development in the form of a VA examination is required prior to making a determination on the merits.  While, there is no evidence of record that the Veteran served in Vietnam War, and as such is not entitlement to service connection under the presumption of exposure to herbicides in service.  The Veteran has claimed that he was exposed to hazardous chemicals in service that caused his cancer, and the Board finds that this particular aspect of the Veteran's claim has not been fully developed.  As evidence to support his claim for direct service connection for his cancers, the Veteran submitted a statement from his private medical doctor dated October 2007, diagnosing him with cancer.  He also submitted another letter from the same doctor at the University of Pennsylvania that states that the Veteran could have been exposed to cancer causing substances during his time in the Army that could have led to the development of colon cancer in the Veteran.  As a result of these two letters from his doctor, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran which addresses the issues of service connection for a back disability.  The SOC should also discuss the related question of whether complaints of left lower extremity radiculopathy are associated with the Veteran's claim for a back disability.  The Veteran should be given the appropriate opportunity to respond to the Statement of the Case.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his current bilateral foot disability.  The claims file, including this remand, must be made available to the available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing and examining the Veteran, the examiner is asked to address the following: 

a. Provide any current diagnosis a bilateral foot disability. 

b. Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such diagnosed orthopedic disability is etiologically related to the Veteran's active service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature of etiology of any currently diagnosed cancers of the liver or colon.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is asked to address the following:

a.  Provide any current diagnosis of any liver or colon cancer.  

b.  Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's liver or colon cancer is related to an event, injury, or disease in service.  The examiner is asked to comment on the statements made by the Veteran's private physician.  A clear rationale for this opinion is required, to include a discussion of the facts and medical principals involved.  

4.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, provide the Veteran a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




